Title: To James Madison from S. B. Wigginton, 9 June 1804 (Abstract)
From: Wigginton, S. B.
To: Madison, James


9 June 1804. “The foregoing is a duplicate of my respects of that date, which I forwarded by the Brig Eagle Capn. Godden—for Newyork—and which I submit to your consideration—my motives in this instance are nothing else than the welfare of my Country—and the representation made with no other view than to expose an abuse of our neutral Character, which is too important and desirable to be neglected, or suffer to be abused if it is possible to prevent it—and which I am mortified in seeing so often attempted and practised—to the great prejudice of our standing in Europe.
“My obscurity in life renders it a subject somewhat delicate for me to touch on—and consequently will not require any use of my name. I am not ashamed of seeing it subscribed to such a hint—but would be sorry to find it abroad, unless my Country could be much benefitted by it.”
